DETAILED ACTION
	Claims 1-14 are presented on 05/03/2021 for examination on merits.  Claims 1 and 8 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Examiner’s Notes of Double Patenting
This application is a continuation of U.S. Patent Application No. 16/660,019 filed 
October 22, 2019 (Now U.S. patent #11038692 B2), which is a continuation of U.S. Patent Application No. 15/950,637, filed April 11, 2018 (Now U.S. patent #10484180 B2), which is a divisional of U.S. Patent Application No. 14/858,190 filed September 18, 2015 (Now U.S. patent # 9948465 B2).  The instant application is different from the parent applications/patents because it recites limitations of “encrypt the document utilizing the decrypted user key to generate an encrypted document, wherein the decrypted user key is not maintained at the document provider after the encrypting; and store the encrypted document with the first one-way hash of the document identifier such that the document can only be identified based on receiving the document identifier that is un-hashed.”  Therefore, there is no double patenting issue for this application when compared to the parent applicants/patents.

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
Claim 1 recites a limitation “the process when executed operable to:” at lines 5-6 deficiently.  The word “operable” means “being such that use or operation is possible” (The American Heritage® Dictionary of the English Language, Fifth Edition copyright ©2022 by HarperCollins Publishers) when given the broadest reasonable interpretation.  The meaning of possible use or operation from the word “operable” does not positively indicate that all the steps in the claim are performed.  It is also noted that the word “operable” is an adjective rendering the limitation grammatically deficient in the limitation.  The Examiner suggests changing the limitation to “the process, when executed, cause the processor to:”.
Claims 2-7 each recite a clause “where the process when executed by the processor is further operable to” or the like deficiently for the same reason as that given in claim 1.  The Examiner suggests changing the clause to “wherein the process when executed further cause the processor to.”
Claim 1 recites a clause “the end user operating the end user device that initiated the request to store the document” redundantly at lines 20-21, because the end user associated with the end user device is already defined in the receiving step.  There is no need to define again that the end user is the user operating the end user device and the end user initiated the request to store the document.  The Examiner suggests removing the words “operating the end user device that initiated the request to store the document” at the end of claim 1 and keeping “an identifier of the end user” is clear and adequate.  
Claim 8 also recites a clause “the end user operating the end user device that initiated the request to store the document” redundantly for the same reason as discussed above in claim 1.
Claim 8 recites an element of “opearating the end user device” in the storing step wherein the word “opearating” is misspelled.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-14 are allowable over prior art for the following reasons:
The closest prior art, Anderson, Glover, and Watanabe, individually and/or in combination, do not disclose the elements and the features thereof as recited in claims 1 and 8, “generate a first one-way hash of the document identifier utilizing a one- way hash key; encrypt the document utilizing the decrypted user key to generate an encrypted document, wherein the decrypted user key is not maintained at the document provider after the encrypting; and store the encrypted document with the first one-way hash of the document identifier such that the document can only be identified based on receiving the document identifier that is un-hashed” in combination with other limitations as recited in the respective claims.  
Andersen (US 20150113279 A1) discloses a method of securely storing a data file via a computer communication network and open cloud services by using a generated file-specific symmetric key specific for the data file (par. 0011 and 0020).  However, Anderson does not disclose generating a first one-way hash of the document identifier utilizing a one-way hash key and storing the encrypted document with the first one-way hash of the document identifier such that the document can only be identified based on receiving the document identifier that is un-hashed.  
Glover (US 20120317414 A1) discloses a system and method for displaying electronic documents on remote devices and enabling collaborative editing in conjunction with a content management system where the documents that are shared are securely encrypted on the system; see the Abstract.  Glover discloses the user secret key is not stored on the server (par. 0018).  The user secret key is sent to the server as part of the download request … for obtaining the item key to decrypt the item content (par. 0019).  However, Glover fails to disclose the use of document identifier and the details that the document [is encrypted] utilizing the decrypted user key to generate an encrypted document, wherein the decrypted user key is not maintained at the document provider after the encrypting; nor is the encrypted document stored with the first one-way hash of the document identifier such that the document can only be identified based on receiving the document identifier that is un-hashed.
Watanabe (US 20100250934 A1) discloses a content protection device for protecting encrypted content stored in a memory card wherein the content key is obtained by encrypting the content key with a user key (par. 0016-0017).  However, Watanabe’s user key is not a decrypted user key when used for encryption and Watanabe does not use a hash of the document identifier for document protection such that the document can only be identified based on receiving the document identifier that is un-hashed.  
Therefore, independent claims 1 and 8 allowable. Dependent claims 2-7 and 9-14 are allowed by virtue of their dependencies on base claims 1 and 8 as they further limit the scope of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        08/23/2022